DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 11/3/2021.
Claims 21-28 and 30-39 have been amended.
Claims 21-40 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection are necessitated by amendment because the amendment overcomes previously cited references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21, 23, 25-27, 30-31, 34, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 20100157062 A1, hereinafter Baba), in view of Carey (US 20140313330 A1), and further in view of Ramalingamoorthy et al. (US 20140362225 A1, hereinafter Ramalingamoorthy).
Regarding claim 21, Baba discloses a computer-implemented method (¶[0032], a monitoring system which is a computer (see Fig. 1)) comprising: 
receiving a plurality of related media streams from a plurality of client devices (¶[0031], "the monitoring system uses monitoring cameras 7"; ¶[0044], "video data 131 represents images photographed by the monitoring camera 7 (e.g., video data in units of frames)"; ¶[0080], "Most monitoring systems for use in buildings have a plurality of monitoring cameras. The monitoring cameras generate video data items, which are collected and supplied to a display unit 17");
providing a media presentation to a client device associated with a viewing user comprising content from a first media stream of the plurality of related media streams (¶[0080], "The monitoring cameras generate video data items, which are collected and supplied to a display unit 17. The display unit 17 can display, on its screen, the images represented by the video data items. The security manager can select any one of the images represented by the video data items and carefully view the image"); 
detecting, by at least one processor, an object within a video portion of the first media stream (¶[0080], "As described above, the monitoring system according to this embodiment holds monitoring data, i.e., a combination of metadata and video data"; ¶[0046], "person extraction unit 80 performs a process of extracting the images of several persons from the video data representing the images photographed by the monitoring camera 7. If several persons (i.e., those who want to enter the room 1) stand near the security gate 3, the monitoring camera 7 transmits the video data representing these persons to the image processing apparatus 8. The person extraction unit 80 performs the background differential method or the time differential method, either known in the art, and detects the image of any objects moving in the image"; ¶[0054], "The metadata generation unit 82 associates the images of 
identifying text corresponding to the object (¶[0042], "The entry/exit management apparatus 6 gives personal attribute data (or data about the person identified) 60 to the image processing apparatus 8, almost at the same time that the electromechanical lock 2 is released in accordance with the result of the authentication that the personal authentication apparatus 5 has performed. The personal attribute data (or data about the person identified) 60 contains the ID data, name and department"; ¶[0081], " the system can superimpose, as seen from FIG. 11, the personal attribute data (metadata) of person 100A on the image of person 100B photographed by, for example, a monitoring camera 7A, the images of both person 100A and person 100B being displayed on the screen 700A of the display unit 17. The personal attribute data contains the ID data (1048), name (X1), department (Y1) and the like"); 
adding the text adjacent to the object within the video portion of the first media stream (¶[0081], "More specifically, the system can superimpose, as seen from FIG. 11, the personal attribute data (metadata) of person 100A on the image of person 100B photographed by, for example, a monitoring camera 7A"; Fig. 11, text is added adjacent to the person); 
tracking the object within the video portion of the first media stream (¶[0084], "both the monitoring camera 7A and the monitoring camera 7B keep monitoring the room 1A and the room 1B, respectively, as is illustrated in FIG. 11. Assume that person 100A accesses the personal authentication apparatus 5 in order to walk from the room 1A into the room 1B. Then, the image of person 100A photographed by the monitoring camera 7A is displayed on the display screen 700A, and the personal attribute data (metadata) of person 100A is displayed on the display screen 700A, too"; ¶[0085], "The entry/exit management apparatus 6 informs the image processing apparatus 8 of the personal attribute data about person 100A. The image processing apparatus 8 receives the personal attribute data from the entry/exit management apparatus 6 and performs a process of superimposing this data on the video 
upon causing the client device to switch to a second media stream of the plurality of related media streams, adding the text adjacent to the object within a video portion of the second media stream (¶[0085], "The entry/exit management apparatus 6 informs the image processing apparatus 8 of the personal attribute data about person 100A. The image processing apparatus 8 receives the personal attribute data from the entry/exit management apparatus 6 and performs a process of superimposing this data on the video data generated by the monitoring camera 7B provided in the room 1B" - See also Figs. 10 and 11 for context).
Baba does not explicitly disclose that the plurality of client devices are associated with a corresponding plurality of capturing users; and updating a location of the added text within the video portion of the first media stream to remain adjacent to the object.
Carey discloses that the plurality of client devices may be associated with a corresponding plurality of capturing users (¶[0096], "analytical recognition system 800 is shown with the video analytics module 140 being utilized with a chain of stores, a mall or a series of stores 850 in a town or community. The community of stores or a chain of stores 850a-850e is able to share video images 824 and other identifying information of characteristic or trait of known felons 805 across a network of cameras 810a-810e utilizing the same the video analytics module 140 (or uploading the image 824 and identifying information on an individual store analytical system 840a-840e). These local storeowners or store chains 850a-850e may be able to prevent additional losses by flagging and tracking known individuals 805 of particular interest (based on a prior characteristics or traits as described above and/or identifying information entered into an image and/or information database) once he/she 805 enters a store, e.g., store 850a. Alerts may be sent to local authorities of these individuals (or group of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baba in view of Carey so that the plurality of client devices are associated with a corresponding plurality of capturing users.
One of ordinary skill in the art would have been motivated because it would enhance security over areas where multiple cameras do not necessarily belong to a single user.
The combined system of Baba and Carey does not explicitly disclose updating a location of the added text within the video portion of the first media stream to remain adjacent to the object.
Ramalingamoorthy discloses updating a location of the added text within the video portion of the first media stream to remain adjacent to the object (¶[0051], "displaying the descriptive indicator adjacent the moving object" - see also ¶[0049]-[0050] and Figs. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Baba and Carey in view of Ramalingamoorthy for updating a location of the added text within the video portion of the first media stream to remain adjacent to the object.
One of ordinary skill in the art would have been motivated because it would enable a viewer to track an object of interest on a continuous basis.
Regarding claim 23, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 21, above, further comprising detecting the object within the video portion of the first media stream based on analyzing media characteristics of the first media stream (Baba, ¶[0064], "First, the person extraction unit 80 detects objects moving in the vicinity of the security gate 3, from the video data 131 stored in the storage device 13 (Step S1). As pointed out above, the method of detecting such objects is the background differential method or the time differential 
Regarding claim 25, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 21, above.
Baba does not disclose that the object within the video portion of the first media stream comprises a face, a landmark, a brand, or a symbol.
Carey discloses that the object within the video portion of the first media stream comprises a face, a landmark, a brand, or a symbol (Carey, ¶[0094], "The system [...] may be configured to perform three-dimensional face recognition. The system [...] may be manually programmed to recognize an individual or suspect 705a in an investigation (or prior felon) based on clothing type, piercings, tattoos, hair style, etc. (other than facial recognition which may also be utilized depending on authority of the organization (FBI versus local mall security)). An image of a suspect 705a may be scanned into the video analytics module 140 and items such as piercings, tattoos, hairstyle, logos, and headgear may be flagged and uploaded into the image database for analyzing later in real time or post time analysis").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baba in view of Carey so that the object within the video portion of the first media stream comprises a face, a landmark, a brand, or a symbol.
One of ordinary skill in the art would have been motivated because it would enable automatic alerts to be generated based on known characteristics of an individual (Carey, ¶[0094]).
Regarding claim 26, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 21, above, further comprising analyzing one or more media 
Regarding claim 27, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 21, above, further comprising appending a graphic adjacent to the object within the video portion of the first media stream (Baba, ¶[0081], "More specifically, the system can superimpose, as seen from FIG. 11, the personal attribute data (metadata) of person 100A on the image of person 100B photographed by, for example, a monitoring camera 7A"; Fig. 11, text is added adjacent to the person).
Regarding claim 30, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 21, above, wherein the video portion of the second media stream and the video portion of the first media stream portrays the object from different viewing angles (Carey, Fig. 4, the cameras portray an object from different viewing angles).
Regarding claim 31, Baba discloses a non-transitory computer-readable medium storing instructions thereon executed by at least one processor (¶[0032], a monitoring system which is a computer (see Fig. 1)).

Regarding claim 36, Baba discloses a system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon (Fig. 1, a computer system to implement the invention (see col. 2, lines 35-43), computer systems inherently include processing devices and memories storing instructions to be executed by the processing devices in order to execute processes (see also col. 11, lines 60-64)).
The remaining limitations of claims 36-38 recite features similar in scope to those of claims 21 and 26-27. Therefore, claims 36-38 are rejected for the same reasons as set forth in the rejection of claims 21 and 26-27, above.
Claims 22 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20100157062 A1), in view of Carey (US 20140313330 A1), and further in view of Ramalingamoorthy (US 20140362225 A1), as respectively applied to claims 21, 31 and 36, above, and further  in view of Sipe et al. (US 20150078729 A1, hereinafter Sipe).
Regarding claim 22, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 21, above.
The combined system of Baba, Carey, and Ramalingamoorthy does not disclose determining that the viewing user has an affinity to the object within the video portion of the first media stream based on determining a correspondence between the object and an attribute associated with a viewing user.
Sipe discloses determining that the viewing user has an affinity to the object within the video portion of the first media stream based on determining a correspondence between the object and an attribute associated with a viewing user (¶[0026], "tag information may be determined for one or more 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Baba, Carey, and Ramalingamoorthy in view of Sipe so that the viewing user has an affinity to the object within the video portion of the first media stream based on determining a correspondence between the object and an attribute associated with a viewing user.
One of ordinary skill in the art would have been motivated because it would improve user experience by highlighting or augmenting only relevant features.
Regarding claim 35, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 31, above. The remaining limitations of claim(s) 35 do not read or further define over the limitations of claim(s) 22. Therefore, claim(s) 35 is/are rejected for the same reasons as set forth in claim(s) 22, above.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20100157062 A1), in view of Carey (US 20140313330 A1), and further in view of Ramalingamoorthy (US 20140362225 A1), as applied to claim 23 above, and further in view of Wong (US 9129179 B1)

The combined system of Baba, Carey, and Ramalingamoorthy does not disclose that the media characteristics of the first media stream comprise meta-data indicating the object is present within the first media stream.
Wong discloses that the media characteristics of the first media stream comprise meta-data indicating the object is present within the first media stream (col. 2, lines 43-61, "Consider the example of a user 102 taking twenty photographs near the Eiffel Tower 104, tagging a single photo showing the tower with the hashtag #eiffeltower, and uploading those photographs to a cloud based server 108 through the Internet 106. These photographs were still frame (non-video) digital images taken using a smartphone having a location system, such as a global positioning system (GPS) receiver or a triangulation receiver, the metadata of each photograph has latitude and longitude coordinates associated with Paris, and further contains timestamps indicating the photographs were taken within several hours of one another. Upon receiving the photographs from the user, the system performs an analysis which considers the metadata and user generated tags of each photograph. In this case, the system recognizes that all twenty photographs were taken in a narrow span of time, with similar geographic metadata corresponding to Paris. The system can then generate a tag based on metadata, such as #paris, or #france, and apply those computer generated tags to the individual photos").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Baba, Carey, and Ramalingamoorthy in view of Wong so that the media characteristics of the first media stream comprise meta-data indicating the object is present within the first media stream.
One of ordinary skill in the art would have been motivated because it would reduce the amount of processing necessary to identify a particular feature that needs to be labeled.
s 28-29, 32, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20100157062 A1), in view of Carey (US 20140313330 A1), and further in view of Ramalingamoorthy (US 20140362225 A1), as respectively applied to claims 21, 31, and 37, above, and further in view of Vivekanandan et al. (US 9,088,697 B2, hereinafter Vivekanandan).
Regarding claim 28, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 21, above.
The combined system of Baba, Carey, and Ramalingamoorthy does not disclose that adding the text adjacent to the object within the video portion of the first media stream comprises matching the text to an outline shape of the object.
Vivekanandan discloses that adding the text adjacent to the object within the video portion of the first media stream comprises matching the text to an outline shape of the object (Vivekanandan, col. 7, lines 22-33, "system 102 scales an added media content item (e.g., added image) based on the frame. For example, if a given user moves closer to the user's camera, the user's face would become bigger relative to the size of the video window. System 102 scales the added media content item accordingly. For example, with an added image, if the size of the base image (e.g., head or face of the user) increases by a particular percentage (e.g., 5%), the size of the added image (e.g., antlers) also increases by the same percentage (e.g., 5%). Conversely, if the size of the base image decreases by a particular percentage, the size of the added image also decreases by the same percentage").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Baba, Carey, and Ramalingamoorthy in view of Vivekanandan so that adding the text adjacent to the object within the video portion of the first media stream comprises matching the text to an outline shape of the object.
One of ordinary skill in the art would have been motivated because it would enhance the visual appearance of textual information.

Regarding claim 32, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 31, above.
The combined system of Baba, Carey, and Ramalingamoorthy does not disclose detect a change in size of the object within the video portion of the first media stream; and modify a visual attribute of the text within the video portion of the first media stream based on the detected change in size of the object.
Vivekanandan discloses detect a change in size of the object within the video portion of the first media stream (Vivekanandan, col. 7, lines 22-33, "system 102 scales an added media content item (e.g., added image) based on the frame. For example, if a given user moves closer to the user's camera, the user's face would become bigger relative to the size of the video window. System 102 scales the added media content item accordingly"); and 
modify a visual attribute of the text within the video portion of the first media stream based on the detected change in size of the object (Vivekanandan, col. 7, lines 22-33, "system 102 scales an added media content item (e.g., added image) based on the frame. For example, if a given user moves closer to the user's camera, the user's face would become bigger relative to the size of the video window. System 102 scales the added media content item accordingly. For example, with an added image, if the size of the base image (e.g., head or face of the user) increases by a particular percentage (e.g., 5%), the size of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Baba, Carey, and Ramalingamoorthy in view of Vivekanandan to detect a change in size of the object within the video portion of the first media stream; and modify a visual attribute of the text within the video portion of the first media stream based on the detected change in size of the object.
One of ordinary skill in the art would have been motivated because it would enhance the visual appearance of textual information.
Regarding claim 39, the combined system of Baba, Carey, and Ramalingamoorthy discloses the invention substantially as applied to claim 37, above.
The combined system of Baba, Carey, and Ramalingamoorthy does not disclose add the text adjacent to the object within the video portion of the first media stream by matching the text to an outline shape of the object.
Vivekanandan discloses add the text adjacent to the object within the video portion of the first media stream by matching the text to an outline shape of the object (Vivekanandan, col. 7, lines 22-33, "system 102 scales an added media content item (e.g., added image) based on the frame. For example, if a given user moves closer to the user's camera, the user's face would become bigger relative to the size of the video window. System 102 scales the added media content item accordingly. For example, with an added image, if the size of the base image (e.g., head or face of the user) increases by a particular percentage (e.g., 5%), the size of the added image (e.g., antlers) also increases by the same percentage (e.g., 5%). Conversely, if the size of the base image decreases by a particular percentage, the size of the added image also decreases by the same percentage").

One of ordinary skill in the art would have been motivated because it would enhance the visual appearance of textual information.
Regarding claim 40, the combined system of Baba, Carey, Ramalingamoorthy, and Vivekanandan discloses the invention substantially as applied to claim 39, above, wherein the outline shape of the object is curved (Baba, ¶[0047], " person extraction unit 80 performs pattern matching, comparing the head-shape pattern contained in the shape-pattern data 130, with a circular shape in the actual image, thereby identifying the object having that circular shape as a person"; or alternatively, ¶[0053], "To perform face identification or iris identification, the monitoring system must be modified a little. To achieve face identification, for example, a camera is attached to the personal authentication apparatus 5"). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446